DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 05/23/2022, with respect to 35 U.S.C. 112 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claim 2 (examiner incorrectly cited claim 4 in the previous non-final rejection mailed on 11/24/2021) has been withdrawn. 
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rivkin, et al (Pub. No. US 2017/0105039 A1, hereinafter referred to as Rivkin), and further in view of Barnette, et al (Pub. No. US 2015/0333511 A1, hereinafter referred to as Barnette), Olesh, et al (Pub. No. US 2016/0266867 A1, hereinafter referred to as Olesh), Emlinger (Pub. No. US 2012/0237056 A1, hereinafter referred to as Emlinger), and Cleary, et al (Pub. No. US 2016/0299800 A1, hereinafter referred to as a Cleary).

Claim 1 is an independent claim and Rivkin discloses an apparatus for transmitting multiple on-demand audio streams locally to web-enabled devices, the apparatus comprising: 
a power supply (inherent power source for sender app device 28, FIG. 1); 
a microcomputer powered by the power supply (sender app 28 (which has inherent hardware (i.e. microcomputer) and power supply for running the sender app), see FIG. 1, para. [0019]); 
an audio acquisition card connected to the microcomputer (analog/digital converter 26 connected to sender app 28, see FIG. 1); 
analog audio input ports (inherent by analog mixer 20, para. [0017]) connected to the audio acquisition card (analog mixer 20 connected to analog/digital converter 26, see FIG. 1) for receiving analog audio signals (analog mixer receiving audio signals, para. [0017]) which are digitized by the audio acquisition card to form diqitized siqnals (mixed stereo audio signal is converted to a digital stereo audio signal, para. [0018]) and which are transcoded by the microcomputer into a Real- time Transport Protocol (RTP) audio stream (sender application 28 encodes the digital stereo audio signal to provide an encoded stereo audio signal, para. [0019]; encoded stereo audio stream comprises a real time streaming protocol, see claims 7 and 12); 
a router connected to the microcomputer (server 32 connected to sender app 28, see FIG. 1) and powered by the power supply (inherent power source for powering server), wherein the router is configured to wirelessly stream the RTP audio stream via Wi-Fi to the web-enabled devices (the encoded stereo audio stream is streamed by a server as an encoded stereo audio stream to cellular smartphone (inherently web-enabled), para. [0020]-[0021]).

Rivkin does not explicitly disclose that the stream is wirelessly streamed via Wi-Fi.  However, Wi-Fi is a well-known communication protocol that would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate with Rivkin in order to provide an efficient communication protocol without requiring extraneous cables.  Rivkin further does not specifically disclose, but Barnette teaches, a fused power entry module (fuse for power supply for a computer, para. [0007]).   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Barnette’s power supply fuse for a computer with Rivkin’s computing devices because it would have allowed for a safer operation of electronic devices by preventing damaging the devices with faulty power sources.

Rivkin and Barnette do not specifically disclose, but Olesh teaches, analog audio input ports connected to a microphone (mixer with microphone connections, para. [0019], [0025]), and noise filters connected to each of the audio input ports (the audio mixer may also include…noise gate on all inputs, para. [0024]).  Both Rivkin and Olesh teach audio mixers, with Olesh teaching further details on connections in audio mixers.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olesh’s audio mixer connections with Rivkin and Barnette’s audio mixer because it would have allowed for well-known audio mixer connections to be incorporated.

Rivkin, Barnettte and Olesh do not specifically disclose, but Emlinger teaches, ground-loop noise isolators connected to each of the analog audio input ports for reducing noise in each of the analog audio signals (some audio equipment such as audio mixers include ground-loop isolation circuits directly after the inputs so that the ground from an input device can be disconnected when unwanted ground plane noise is introduced, para. [0004]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Emlinger’s ground loop isolation for inputs of audio mixers with Rivkin, Barnette, and Olesh’s audio mixer because it would have allowed for an improvement in overall audio quality.

Rivkin, Barnette, Olesh and Emlinger do not specifically disclose, but Cleary teaches the router having two network ports (server computer system in FIG. 4 may be audio audio streaming technology server, para. [0030]; each of the servers may have a plurality of network interface controllers, each including one or more ports, para. [0022]), 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cleary’s NIC cards in an audio streaming server with Rivkin, Barnette, Olesh, and Emlinger’s audio streaming with a server because it would have allowed for the incorporation of a well-known network element for communications.

As per claim 2, claim 1 is incorporated and Rivkin further discloses wherein the analog signals are combined into a single stereo analog signal (a plurality of audio signals from the live event are received and processed by a mixer…thus, a mixed stereo audio signal is provided…the mixer may be an analog mixer, as is well known in this field, para. [0017]).

As per claim 3, claim 1 is incorporated and Rivkin further discloses wherein the power supply has a power port for receiving electrical power (inherent and well known operation and configuration for operation of powered devices, see FIG. 1).

As per claim 4, claim 1 is incorporated and Rivkin, Barnette do not specifically disclose, but Olesh teaches, wherein the analog audio input ports are eXternal Line Return over 3 pins (XLR3) ports (XLR input ports, para. [0010]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olesh’s audio mixer connections with Rivkin and Barnette’s audio mixer because it would have allowed for well-known audio mixer connections to be incorporated.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rivkin, Barnette, Olesh, Emlinger and Cleary as applied to claim 1 above, and further in view of LV, et al (CN 112783481 A (English translation) hereinafter referred to as LV).

As per claim 5, claim 1 is incorporated and Rivkin, Barnette, Olesh, Emlinger and Cleary do not specifically disclose, but LV teaches, wherein the microcomputer executes FFmpeg software to generate real-time protocol (RTP) streams (FFmpeg transcoding of audio and video, see abstract).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate LV’s FFmpeg transcoding with Rivkin, Barnette, Olesh, Emlinger and Cleary’s streamed audio signals because it would have allowed for a known transcoding technique to be applied to audio signals, increasing the usability and flexibility of the system overall.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rivkin, and further in view of Olesh and Emlinger.

Claim 6 is an independent claim and Rivkin discloses a method of transmitting multiple on-demand audio streams locally to web-enabled devices, the method comprising steps of: 
receiving analog audio signals via analog audio input ports (analog mixer receiving audio signals, para. [0017]); 
combining the analog audio signals into a stereo signal (a plurality of audio signals from the live event are received and processed by a mixer…thus, a mixed stereo audio signal is provided…the mixer may be an analog mixer, as is well known in this field, para. [0017]); 
digitizing the stereo signal using an audio acquisition card to form a digitized signal (mixed stereo audio signal is converted to a digital stereo audio signal, para. [0018]); 
transcoding the digitized signal into a Real-time Transport Protocol (RTP) audio stream (encode the digital stereo audio signal to provide an encoded stereo audio signal, para. [0019]; encoded stereo audio stream comprises a real time streaming protocol, see claims 7 and 12); and 
wirelessly streaming the RTP audio stream via Wi-Fi to the web-enabled devices (the encoded stereo audio stream is streamed by a server as an encoded stereo audio stream to cellular smartphone (inherently web-enabled), para. [0020]-[0021]).

Rivkin does not explicitly disclose that the stream is wirelessly streamed via Wi-Fi.  However, Wi-Fi is a well-known communication protocol that would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate with Rivkin in order to provide an efficient communication protocol without requiring extraneous cables.	
Rivkin further does not specifically disclose, but Olesh teaches, the analog audio input ports connected to a microphone (mixer with microphone connections, para. [0019], [0025]), and noise filters connected to each of the audio input ports (the audio mixer may also include…noise gate on all inputs, para. [0024]).  Both Rivkin and Olesh teach audio mixers, with Olesh teaching further details on connections in audio mixers.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olesh’s audio mixer connections with Rivkin’s audio mixer because it would have allowed for well-known audio mixer connections to be incorporated.

Rivkin and Olesh do not specifically disclose, but Emlinger teaches, filtering the analog audio signals using ground-loop noise isolators connected to each of the audio input ports (some audio equipment such as audio mixers include ground-loop isolation circuits directly after the inputs so that the ground from an input device can be disconnected when unwanted ground plane noise is introduced, para. [0004]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Emlinger’s ground loop isolation for inputs of audio mixers with Rivkin and Olesh’s audio mixer because it would have allowed for an improvement in overall audio quality.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rivkin, Olesh and Emlinger as applied to claim 6 above, and further in view of Vass (Pub. No. US 2013/0163580, hereinafter referred to as Vass).

As per claim 7, claim 6 is incorporated and Rivkin, Olesh and Emlinger do not specifically disclose, but Vass teaches, a step of connecting the web-enabled devices to a website hosted by a local server (mobile communication device connects to access device for receiving audio streams, para. [0061], [0062]; user interface allows a user of the mobile communication device to select a wireless digital audio stream, para. [0045]; server to facilitate access by the mobile communication devices, para. [0068]) connected to a Wi-Fi router to initiate streaming of the RTP audio stream (the access device may serve as a wireless router, para. [0036]; alternatively/additionally, a network router is part of the network environment, para. [0093]; RTP protocol, para. [0019]). 
	While Vass does not specifically disclose a website, Vass does teach Internet communications for audio streams and mobile communication devices (see para. [0044]), as well as a server for facilitating the communications (see para. [0068]), and an interface for making audio stream selections (see FIG. 10).  A person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention would have easily recognized that a well-known website provides an obvious variation to Vass’s interface for selecting audio streams.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Vass’s transcoded RTP stream with Ginn and Cheng’s conversion process for audio streaming because it would have allowed for improved methods and systems for facilitating media transport communications (Vass, para. [0002]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rivkin, Olesh and Emlinger as applied to claim 6 above, and further in view of Mody, et al (Pub. No. US 2003/0206549 A1, hereinafter referred to as Mody), and Kashima, et al (JP 2007053421 A (English translation), hereinafter referred to as Kashima).

As per claim 8, claim 6 is incorporated and Rivkin, Olesh and Emlinger do not specifically disclose, but Mody teaches, further comprising a step of opening a unicast port to the web-enabled device (opening a dedicated unicast TCP connection on a separate port for packet retransmission, para. [0041]).  
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Mody’s unicast communications for media streaming requests with Rivkin, Olesh and Emlinger’s media streaming system because it would have allowed for a more efficient overall system able to deal with errors through packet transmissions.
	Rivkin, Olesh, Emlinger and Mody does not specifically disclose, but Kashima teaches, that the unicast port is at a fixed output data rate (flow rate of a port for unicast traffic is limited to a predetermined value, see page 6, paragraph starting 15 lines up from bottom of page).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Kashima’s unicast limited flow rate with Rivkin, Olesh, Emlinger and Mody’s media streaming via unicast because it would have allowed for a more efficient overall usage of available system resources.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rivkin, Olesh, Emlinger, Mody and Kashima as applied to claim 8 above, and further in view of Tsai, et al (Pub. No. US 2014/0069261 A1, hereinafter referred to as Tsai).

As per claim 9, claim 8 is incorporated and Rivkin, Olesh, Emlinger, Mody and Kashima do not specifically disclose, but Tsai teaches, further comprising a step of dropping incomplete data frames (some wirelessly transmitted frames may be dropped, para. [0018]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Tsai’s frame transmission dropping with Rivkin, Olesh, Emlinger, Mody and Kashima’s media streaming system because it would have allowed for maintaining a short delay in audio streaming (Tsai, para. [0018]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rivkin, Olesh and Emlinger as applied to claim 6 above, and further in view of Hodgman (Pub. No. US 2019/0238575 A1 hereinafter referred to as Hodgman).

As per claim 10, claim 6 is incorporated and Rivkin, Olesh and Emlinger do not specifically disclose, but Hodgman teaches, further comprising a step of updating an online database (collect connection information data at a computing device in a network, para. [0063]) with credentials (connection information data includes an identifier to identify the network data, para. [0063]), connection times (connection information data includes timestamp information, para. [0063]), connection count (determine total number of connections over a period of time, para. [0011]), local IP address (connection information data includes internet protocol address, para. [0063]) and a timestamp (connection information data includes timestamp information, para. [0063]) at a predetermined time interval (aggregate data for a specified period of time, para. [0073]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Hodgman’s data collection in a network environment with Rivkin, Olesh and Emlinger’s network environment because it would have allowed for a more secure overall system with the ability to detect unusual network activities.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rivkin, Olesh and Emlinger as applied to claim 6 above, and further in view of LV.

As per claim 11, claim 6 is incorporated and Rivkin, Olesh and Emlinger do not specifically disclose, but LV teaches wherein transcoding digitized signals is performed using FFmpeg (FFmpeg transcoding of audio, see abstract).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate LV’s FFmpeg transcoding with Rivkin, Olesh and Emlinger’s audio signals because it would have allowed for a known transcoding technique to be applied to audio signals, increasing the usability and flexibility of the system overall.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448